                                                                     United States District Court
UNITED STATES DISTRICT COURT                  SOUTHERN DISTRICT OFSouthern
                                                                   TEXASDistrict of Texas
                                                                          ENTERED
                                                                         March 20, 2020
                                                                       David J. Bradley, Clerk
Aungrey Horton,                     §
     Plaintiff,                     §
                                    §
versus                              §             Civil Action H -18-3341
                                    §
Nancy Berryhill,                    §
     Defendant.                     §


                         Order of Adoption
        On February 27, 2020, Magistrate Judge Peter Bray filed a
  memorandum and recommendation recommending that the court
  deny Aungrey Horton's motion for summary judgment. (D.E. 13.) No
  objections were filed. The court adopts the memorandum and
  recommendation as its memorandum and opinion. The commissioner
  of social security's final decision is affirmed. The court will issue a
  separate final judgment.

           Signed on March     fC( , 2020 at Houston, Texas.

                                           ~      -~--------
                                           Lynn N. Hughes
                                        United States District Judge
